 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   MAURICIO GONZALEZ,                      Case No. 2:19-cv-07867-SVW-JC
12
                           Plaintiff,
13                                           ORDER DISMISSING COMPLAINT
                    v.
14                                           WITH LEAVE TO AMEND
15   EAST LOS ANGELES SHERIFF
     DEPARTMENT,
16
17                        Defendant.
18 I.      INTRODUCTION
19         On September 11, 2019, plaintiff Mauricio Gonzalez, who is currently in
20 custody at the California Rehabilitation Center in Norco, California, is proceeding
21 pro se, and has been granted leave to proceed without prepayment of filing fees
22 (“IFP”), filed a Civil Rights Complaint (“Complaint” or “Comp.”) with an exhibit
23 (Comp. Ex.) pursuant to 42 U.S.C. § 1983 (“Section 1983”) against the East Los
24 Angeles Sheriff Department (“Department”). (Comp. at 1, 3). Plaintiff essentially
25 complains about the circumstances of his detention, and seeks monetary and
26 unspecified injunctive and declaratory relief. (Comp. at 5-6).
27       As the Complaint is deficient in multiple respects, including those detailed
28 below, it is dismissed with leave to amend.
 1 II.     THE COMPLAINT
 2         Construed liberally, the Complaint essentially alleges the following:
 3         On an unspecified hot and sunny day in the Fall of 2017, between
 4 approximately 12 and 1 p.m., plaintiff, who was with his brother-in-law, was
 5 pulled over in a traffic stop by two Department deputies – one male and one female
 6 – because plaintiff had paper license plates. (Comp. at 3, 5; Comp. Ex.
 7 ¶ 20). The deputies searched and then detained the men for no apparent reason.
 8 (Comp. at 5; Comp. Ex. ¶ 20). The deputies placed plaintiff in the rear passenger
 9 seat of a black and white patrol unit and kept him there for several hours without
10 ventilation – the windows were up and the internal climate unit was off. (Comp. at
11 5; Comp. Ex. ¶ 20). At some point, the heat became unbearable and plaintiff
12 blacked out. (Comp. at 5; Comp. Ex. ¶ 20). To his shock and terror, plaintiff
13 regained consciousness in a holding cell with EKG patches on his body and pain
14 from what an x-ray revealed to be a dislocated right shoulder. (Comp. at 5).
15 Plaintiff was fingerprinted and released without further incident. (Comp. at 5).
16 This incident caused plaintiff lingering emotional scars, including PTSD and night
17 terrors, and left him with an irrational fear of authority figures. (Comp. at 6;
18 Comp. Ex. ¶¶ 19, 21).
19         Plaintiff appears to claim that the foregoing conduct violated his Fourth
20 Amendment right to be free from seizure without a warrant and probable cause and
21 his Eighth Amendment right to be free from cruel and unusual punishment.
22 III.    PERTINENT LAW
23         A.     The Screening Requirement
24         As plaintiff is a prisoner proceeding IFP on a civil rights complaint against
25 governmental defendants, the Court must screen the Complaint, and is required to
26 dismiss the case at any time it concludes the action is frivolous or malicious, fails
27 to state a claim on which relief may be granted, or seeks monetary relief against a
28 defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B); Byrd
                                               2
 1 v. Phoenix Police Department, 885 F.3d 639, 641 (9th Cir. 2018) (citations
 2 omitted).
 3          When screening a complaint to determine whether it states any claim that is
 4 viable, the Court applies the same standard as it would when evaluating a motion
 5 to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Rosati v. Igbinoso,
 6 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted). Rule 12(b)(6), in turn, is
 7 read in conjunction with Rule 8(a) of the Federal Rules of Civil Procedure.
 8 Zixiang Li v. Kerry, 710 F.3d 995, 998-99 (9th Cir. 2013). Under Rule 8, each
 9 complaint filed in federal court must contain a “short and plain statement of the
10 claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While
11 Rule 8 does not require detailed factual allegations, at a minimum a complaint
12 must allege enough specific facts to provide both “fair notice” of the particular
13 claim being asserted and “the grounds upon which [that claim] rests.” Bell
14 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 & n.3 (2007) (citation and quotation
15 marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (Rule 8
16 pleading standard “demands more than an unadorned, the-defendant-unlawfully-
17 harmed-me accusation”) (citing id. at 555). In addition, under Rule 10 of the
18 Federal Rules of Civil Procedure, a complaint, among other things, must
19 (1) state the names of “all the parties” in the caption; (2) state a party’s claims in
20 sequentially “numbered paragraphs, each limited as far as practicable to a single set
21 of circumstances”; and (3) where “doing so would promote clarity,” state “each
22 claim founded on a separate transaction or occurrence . . . in a separate count. . . .”
23 Fed. R. Civ. P. 10(a), (b).
24          To avoid dismissal on screening, a complaint must “contain sufficient
25 factual matter, accepted as true, to state a claim to relief that is plausible on its
26 face.” Byrd, 885 F.3d at 642 (citations omitted); see also Johnson v. City of
27 Shelby, Mississippi, 574 U.S. 10, __, 135 S. Ct. 346, 347 (2014) (per curiam)
28 (Twombly and Iqbal instruct that plaintiff “must plead facts sufficient to show that

                                                3
 1 [plaintiff’s] claim has substantive plausibility”). A claim is “plausible” when the
 2 facts alleged in the complaint would support a reasonable inference that the
 3 plaintiff is entitled to relief from a specific defendant for specific misconduct.
 4 Iqbal, 556 U.S. at 678 (citation omitted); see also Keates v. Koile, 883 F.3d 1228,
 5 1242 (9th Cir. 2018) (“[A] [Section 1983] plaintiff must plead that each
 6 Government-official defendant, through the official’s own individual actions, has
 7 violated the Constitution.”) (quoting id. at 676); Gauvin v. Trombatore, 682
 8 F. Supp. 1067, 1071 (N.D. Cal. 1988) (complaint “must allege the basis of
 9 [plaintiff’s] claim against each defendant” to satisfy Rule 8 requirements)
10 (emphasis added). Allegations that are “merely consistent with” a defendant’s
11 liability, or reflect only “the mere possibility of misconduct” do not “show[] that
12 the pleader is entitled to relief” (as required by Fed. R. Civ. P. 8(a)(2)), and thus
13 are insufficient to state a claim that is “plausible on its face.” Iqbal, 556 U.S. at
14 678-79 (citations and quotation marks omitted).
15         At this preliminary stage, “well-pleaded factual allegations” in a complaint
16 are assumed true, while “[t]hreadbare recitals of the elements of a cause of action”
17 and “legal conclusion[s] couched as a factual allegation” are not. Id. (citation and
18 quotation marks omitted); Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014)
19 (“mere legal conclusions ‘are not entitled to the assumption of truth’”) (quoting
20 id.), cert. denied, 135 S. Ct. 980 (2015).
21         In general, civil rights complaints are interpreted liberally in order to give
22 pro se plaintiffs “the benefit of any doubt.” Byrd, 885 F.3d at 642 (citations and
23 internal quotation marks omitted). Nonetheless, pro se plaintiffs must still follow
24 the rules of procedure that govern all litigants in federal court, including the
25 Rule 8 requirement that a complaint minimally state a short and plain statement of
26 a claim that is plausible on its face. See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir.
27 1995) (per curiam) (“Although we construe pleadings liberally in their favor, pro
28 se litigants are bound by the rules of procedure.”) (citation omitted), cert. denied,

                                                4
 1 516 U.S. 838 (1995); see also Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939,
 2 954 (9th Cir. 2011) (en banc) (“[A] liberal interpretation of a . . . civil rights
 3 complaint may not supply essential elements of [a] claim that were not initially
 4 pled.”) (quoting Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992)) (quotation
 5 marks omitted; ellipses in original).
 6         If a pro se complaint is dismissed because it does not state a viable claim,
 7 the court must freely grant “leave to amend” (that is, give the plaintiff a chance to
 8 file a new, corrected complaint) if it is “at all possible” that the plaintiff could fix
 9 the identified pleading errors by alleging different or new facts. Cafasso v.
10 General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (citation
11 omitted); Lopez v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000) (en banc)
12 (citations and internal quotation marks omitted).
13         B.     Section 1983 Claims
14         To state a Section 1983 claim, a complaint must allege that a defendant,
15 while acting under color of state law, caused a deprivation of the plaintiff’s federal
16 rights. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988) (citations
17 omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (citation omitted).
18 There is no vicarious liability in Section 1983 lawsuits. Iqbal, 556 U.S. at 676.
19 Hence, a government official may not be held liable under Section 1983 unless the
20 particular official’s own actions caused the alleged constitutional deprivation.
21 OSU Student Alliance v. Ray, 699 F.3d 1053, 1069 (9th Cir. 2012) (citing id.),
22 cert. denied, 571 U.S. 819 (2013). A Section 1983 plaintiff must establish both
23 causation-in-fact and proximate (i.e., legal) causation. See Harper v. City of Los
24 Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008). Allegations regarding Section 1983
25 causation “must be individualized and focus on the duties and responsibilities of
26 each individual defendant whose acts or omissions are alleged to have caused a
27 constitutional deprivation.” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
28 (citations omitted).

                                                5
 1         An individual government official “causes” a constitutional deprivation
 2 when he (1) “does an affirmative act, participates in another’s affirmative acts, or
 3 omits to perform an act which he is legally required to do that causes the
 4 deprivation”; or (2) “set[s] in motion a series of acts by others which the
 5 [defendant] knows or reasonably should know would cause others to inflict the
 6 constitutional injury.” Lacey v. Maricopa County, 693 F.3d 896, 915 (9th Cir.
 7 2012) (en banc) (quoting Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978))
 8 (quotation marks omitted).
 9         C.    Fourth Amendment
10               1.     Arrests
11         Police officers must have probable cause to make an arrest without a
12 warrant. Beck v. Ohio, 379 U.S. 89, 91 (1964). When a warrantless arrest lacks
13 probable cause, it violates the Fourth Amendment and may support a Section 1983
14 claim for damages. Rosenbaum v. Washoe County, 663 F.3d 1071, 1076 (9th Cir.
15 2011) (citation omitted). In general, police officers have probable cause to make
16 an arrest when the facts and circumstances within their own knowledge and of
17 which they had “reasonably trustworthy information” would lead “a reasonably
18 prudent person to believe that the suspect has committed a crime.” Beck, 379 U.S.
19 at 91 (citations omitted); Rosenbaum 663 F.3d at 1076 (citation omitted). Courts
20 must consider “the totality of circumstances known to the arresting officers” when
21 determining whether a prudent person could have found a “fair probability” that a
22 crime had been committed. Crowe v. County of San Diego, 608 F.3d 406, 432 (9th
23 Cir. 2010) (citation omitted), cert. denied, 562 U.S. 1135 (2011). “Because the
24 probable cause standard is objective, probable cause supports an arrest so long as
25 the arresting officers had probable cause to arrest the suspect for any criminal
26 offense, regardless of their stated reason for the arrest.” Edgerly v. City and
27 County of San Francisco, 599 F.3d 946, 954 (9th Cir. 2010) (citing Devenpeck v.
28 Alford, 543 U.S. 146, 153-55 (2004)).

                                              6
 1                2.    Excessive Force
 2         Where a claim of excessive force arises in the context of an investigatory
 3 stop, arrest, or other “seizure” of a free citizen, the claim is “properly analyzed
 4 under the Fourth Amendment’s ‘objective reasonableness’ standard.” Graham v.
 5 Connor, 490 U.S. 386, 388 (1989).
 6         Although the Ninth Circuit has not squarely addressed the issue of a
 7 post-arrest detention in a hot, unventilated police vehicle in a published decision, it
 8 appears that this conduct can constitute excessive force under the Fourth
 9 Amendment. See Kassab v. San Diego Police Dep’t, 453 Fed. App’x 747, 748 (9th
10 Cir. 2011). In Kassab, the plaintiff stated that “he was detained in a police car for
11 more than four hours, with the windows rolled up, no air conditioning, and an
12 interior temperature of 115 degrees,” and claimed that as a result, he “suffered
13 from heat stroke, had difficulty breathing, and almost passed out several times.”
14 Id. The Ninth Circuit reversed the district court’s grant of summary judgment to
15 the defendants, finding that a genuine issue of material fact existed as to whether
16 defendants used excessive force in confining the plaintiff to the hot police car. Id.;
17 see also Burchett v. Kiefer, 310 F.3d 937, 945 (6th Cir. 2002) (post-arrest
18 detention in police vehicle with windows rolled up in 90 degree heat for three
19 hours constituted excessive force under the Fourth Amendment).
20         Whereas an “unnecessary exposure to heat” may cause a constitutional
21 violation, see Dillman v. Tuolumne Cnty., 2013 WL 1907379, at *10 (E.D. Cal.
22 May 7, 2013) (discussing cases), being briefly confined in uncomfortable
23 conditions, such as a hot patrol car, does not amount to a constitutional violation.
24 See Arias v. Amador, 61 F. Supp. 3d 960, 976 (E.D. Cal. 2014) (post-arrest
25 detention for approximately 15 minutes in “very hot” police car in which window
26 rolled down about 4 inches not in violation of the Fourth Amendment); Estmon v.
27 City of New York, 371 F. Supp. 2d 202, 214 (S.D.N.Y. 2005) (finding no Fourth
28 Amendment violation where plaintiff held in hot police car for ten minutes without

                                               7
 1 injury); Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir. 2001) (finding no
 2 Fourth Amendment violation where plaintiff left in unventilated vehicle in sun for
 3 approximately 30 minutes).
 4         D.     Eighth Amendment
 5         The Eighth Amendment – which prohibits the infliction of cruel and unusual
 6 punishment – applies only to convicted inmates, not pretrial detainees. See
 7 Graham v. Connor, 490 U.S. at 392 n.6 (the Eighth Amendment's prohibition
 8 against cruel and unusual punishment applies only after conviction and sentence).
 9   IV. DISCUSSION
10         The Complaint – which identifies the Department, in its official capacity as
11 the sole defendant – fails to state a viable Section 1983 claim against such entity.
12         A local government entity – like the Department – cannot be held liable
13 under Section 1983 solely because it employs a tortfeasor. Monell v. New York
14 City Department of Social Services, 436 U.S. 658, 692 (1978). The entity may be
15 held liable only where actions taken pursuant to an official government “policy”
16 caused an alleged constitutional deprivation. Connick v. Thompson, 563 U.S. 51,
17 60-61 (2011) (citing Monell, 436 U.S. at 692). Thus, a plaintiff who seeks to hold
18 a local government entity liable under Section 1983 must essentially demonstrate
19 that (1) an employee or other official with the government entity violated the
20 plaintiff’s constitutional rights; (2) the official’s actions were taken while
21 implementing or executing the entity’s “official” government policy; and (3) the
22 entity’s policy was the “moving force” behind the unconstitutional actions. See
23 Monell, 436 U.S. at 690-91; Dougherty v. City of Covina, 654 F.3d 892, 900 (9th
24 Cir. 2011) (citation and quotation marks omitted), cert. denied, 569 U.S. 904
25 (2013); see also Rodriguez v. County of Los Angeles, 891 F.3d 776, 802 (9th Cir.
26 2018) (9th Cir. 2018) (describing “three possible theories” of Section 1983 liability
27 for local government entities) (citation omitted).
28 ///

                                               8
 1           Here, assuming for purposes of analysis that the individual deputies’ alleged
 2 detention of plaintiff without a warrant and probable cause in an unventilated hot
 3 patrol car for several hours violated the Fourth Amendment,1 plaintiff fails to
 4 allege that the deputies’ action were taken pursuant to an official government
 5 policy or that any such policy was the moving force behind the deputies’ alleged
 6 unconstitutional actions. See, e.g., Kassab, 453 Fed. App’x at 748 (affirming
 7 district court’s grant of summary judgment in favor of City on excessive force
 8 claim because plaintiff failed to create triable dispute as to whether exposure to
 9 excessive heat was product of City custom or practice or failure to train).
10 V.       ORDERS
11           In light of the foregoing, IT IS HEREBY ORDERED that the Complaint is
12 dismissed with leave to amend.
13           IT IS FURTHER ORDERED that within twenty (20) days of the date of this
14 Order, plaintiff must do one of the following:
15           1.     File a First Amended Complaint which cures the pleading defects set
16 forth herein;2 or
17
18           1
              As noted above, the alleged conduct could not violate the Eighth Amendment because
19 such provision applies only to convicted inmates, not pretrial detainees. See Graham, 490 U.S.
     at 392 n.6.
20
             2
21            The Clerk is directed to provide plaintiff with a Central District of California Civil
     Rights Complaint Form, CV-66, to facilitate plaintiff’s filing of a First Amended Complaint if he
22   elects to proceed in that fashion. Any First Amended Complaint must: (a) be labeled “First
     Amended Complaint”; (b) be complete in and of itself and not refer in any manner to the original
23
     Complaint – i.e., it must include all claims on which plaintiff seeks to proceed (Local Rule 15-
24   2); (c) contain a “short and plain” statement of each of the claim(s) for relief (Fed. R. Civ. P.
     8(a)); (d) make each allegation “simple, concise and direct” (Fed. R. Civ. P. 8(d)(1)); (e) set
25   forth clearly the sequence of events giving rise to the claim(s) for relief; (f) allege specifically
26   what each defendant did and how that individual’s conduct specifically violated plaintiff’s civil
     rights; and (g) not add defendants or claims that are not reasonably related to the claims asserted
27   in the original Complaint. To the extent plaintiff elects to include in a First Amended
     Complaint, the individual arresting deputies as defendants in their individual capacities, he is
28                                                                                             (continued...)

                                                        9
 1          2.      Sign and file the attached Notice of Dismissal which will result in
 2 the voluntary dismissal of this action without prejudice; or
 3          3.      File a Notice of Intent to Stand on Complaint, indicating plaintiff’s
 4 intent to stand on the original Complaint despite the pleading defects set forth
 5 herein, which may result in the dismissal of this action in its entirety based upon
 6 such defects.
 7          Plaintiff is cautioned that plaintiff’s failure timely to file a First
 8 Amended Complaint, a Notice of Dismissal, or a Notice of Intent to Stand on
 9 Complaint may be deemed plaintiff’s admission that amendment is futile, and
10 may result in the dismissal of this action with or without prejudice on the
11 grounds set forth above, on the ground that amendment is futile, for failure
12 diligently to prosecute and/or for failure to comply with this Order.
13          IT IS SO ORDERED.
14 DATED:____________
          October 7, 2019

15
16                                        ________________________________
17                                        HONORABLE STEPHEN V. WILSON
                                          UNITED STATES DISTRICT JUDGE
18
19 Attachments
20
21
22
23
24
25
26
            2
27           (...continued)
     also reminded that he must state their names (or, if he does not know their names, refer to them
28   as “John Doe” and “Jane Doe”) in the caption. Fed. R. Civ. P. 10(a).

                                                    10
